DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIDA et al (US 2016/0329151) in view of TANAKA et al (US 2017/0018363).
Regarding claim 1, ISHIDA discloses a multi-layer ceramic electronic component (Fig. 1, all), comprising: a plurality of layered internal electrodes (Fig. 1, 2 and Fig. 5, 33) that are disposed 
ISHIDA fails to teach a side margin that covers the plurality of layered internal electrodes in a second direction orthogonal to the first direction, and that the first crystal grain exist at a boundary between the plurality of layered internal electrodes and a side margin, wherein each layered internal electrode of the plurality of layered internal electrodes comprises an end portion and extends in the second direction to its respective end portion, and wherein the end portions of the layered internal electrodes are aligned with each other in the first direction.
TANAKA teaches a multi-layer ceramic electronic component (Fig. 2, 10) comprising a side margin (Fig. 3, 32/34) that covers the plurality of layered internal electrodes (Fig. 3, 22/24) in a second direction (Fig. 3, left and right) orthogonal to the first direction (Fig. 3, up and down) and has a dimension in the second direction that is equal to or smaller than 25 µm (5-40 µm; [0013]), wherein each layered internal electrode of the plurality of layered internal electrodes comprises an end portion  (Fig. 4, at 22a) and extends in the second direction to its respective end portion (Fig. 4), and wherein the end portions of the layered internal electrodes are aligned with each other in the first direction (Fig. 4, 22a aligned in up and down direction). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of ISHIDA, in order to prevent the internal electrodes form connecting to external electrodes through side regions (TANAKA [0006]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention that the randomly placed first crystal grains of ISHIDA could be found in a location at a boundary between the plurality of layered internal electrodes and a side margin and at least partially between the internal electrodes and side margin, when combine with TANAKA in order to ease production by not restricting the areas of the crystal grains in the capacitor but simply allowing them to occur randomly in all possible locations around the internal electrodes and not suppress their growth as this may cause cracks in the capacitor (ISHIDA [0012]). 
Regarding claim 2, ISHIDA, as modified by TANAKA, further teaches that the plurality of layered internal electrodes comprises: a second internal electrode adjacent to the first internal electrode (Fig. 5, top 33 vs middle 33) in the first direction (Fig. 5, up and down) and disposed above the first internal electrode in the first direction (Fig. 5); and a third internal electrode (Fig. 5, lower 33) adjacent to the first internal electrode in the first direction and disposed below the first internal electrode in the first direction (Fig. 5), wherein internal electrode is connected to the second internal electrode by the first crystal grain (Fig. 5), the first crystal grain being in direct contact with both the first internal electrode and the second internal electrode (Fig. 5), and wherein the first internal electrode is connected to the third internal electrode by a second crystal grain disposed in the pore in the first internal electrode (Fig. 5, middle 33 connected to top and bottom 33s by different 37s), the second crystal grain being in direct contact with both the first internal electrode and the third internal electrode (Fig. 5).  
Regarding claim 3, ISHIDA, as modified by TANAKA, further teaches that the pore includes a pore including a void (Fig. 4, 35 [0060]) forming a space that is not filled with the crystal grain (Fig. 4, [0060]).
Regarding claim 4, ISHIDA, as modified by TANAKA, further teaches that the first crystal grain has a diameter in the first direction that is smaller than twice the interval (Fig. 5, top 37 is less than double 36).  
Regarding claim 5, ISHIDA, as modified by TANAKA, further teaches further comprising a second crystal grain that directly connects two layers adjacent to each other in the first direction out of the plurality of layered internal electrodes (Fig. 5, bottom 37 connects lower and middle 33).  
Regarding claim 6, ISHIDA, as modified by TANAKA, further teaches that the side margin (TANAKA Fig. 3, 32/34) has a dimension in the second direction that is equal to or smaller than 25 µm (TANAKA 5-40 µm; [0013]). 
Regarding claim 8, ISHIDA fails to teach the claim limitations.  
TANAKA teaches a multi-layer ceramic electronic component (Fig. 2, 10) wherein the plurality of layered internal electrodes (Fig. 2, 22/24) each has a dimension in the first direction that is equal to or smaller than 500 nm (300-2000; 0038]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of ISHIDA, in order to use a dimension known in the art to build a capacitor based on user needs and specifications. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIDA et al (US 2016/0329151) in view of TANAKA et al (US 2017/0018363) and Konishi et al (US 2014/0254063).
Regarding claim 7, ISHIDA fails to teach the claim limitations.  
Konishi further discloses that the interval is equal to or smaller than 500 nm (Fig. 4, 400nm).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Konishi to the invention of ISHIDA, in order to use a dimension known in the art to build a capacitor based on user needs and specifications. 

Response to Arguments
Applicant's arguments filed 01/45/2024 have been fully considered but they are not persuasive. Regarding Applicant's arguments that the prior art fails to teach the claim limitations, as shown above the additional limitations would also be taught by the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the side margins ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner also notes that the language, term, or phrase "providing side margins during an additional step after the unit with the plurality of layered internal electrodes are formed", is directed towards the process of making a capacitor with side margins.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "providing side margins during an additional step after the unit with the plurality of layered internal electrodes are formed" only requires a capacitor with side margins, which would not distinguish the invention from the prior art, which would teach the structure as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first crystal grain is at a position directly between the internal electrodes and side margin in the first direction) are not recited in the rejected claim(s).  Although this additional limitation would overcome the rejection of record it is not found in the current claims. Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references are teaching aspects of multilayer capacitors and it would be obvious to take various well known aspects of each to combine them in a way that would have a reasonable amount of success. The combination of these elements would simply be based on user needs and the characteristics desired for the finished products and would not require an inventive step to form their combination.
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848